Citation Nr: 1541979	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a head injury with residual headaches.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to June 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As will be explained in greater detail below, in July 2014, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in order to provide testimony.

In November 2014, the Board dismissed the Veteran's claims.  Thereafter, the Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which, Joint Motion for Remand (JMR), vacated the November 2014 decision and remanded the matters in order for the Board to adjudicate the matters.

In addition to the paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) electronic records storage systems.  Virtual VA includes documents that are either duplicative of the evidence in the claims file or irrelevant at this time to the issues before the Board. VBMS includes the JMR and order, both of which have been added to the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the Veteran appeared before the undersigned at a videoconference hearing in July 2014 in order to present testimony with regards to his three issues on appeal.  The undersigned identified the issues on appeal, administered the Oath, and then asked the Veteran's attorney, Mr. B., if he would be submitting additional evidence into the record.

Mr. B. indicated that there was no evidence that was going to be submitted, however they would submit a statement, that the Veteran would sign indicating that he wishes to withdraw from the hearing and wishes to withdraw the appeals on the three issues.  The undersigned asked the Veteran if that is what he wanted to do and the Veteran indicated "yes, I think so, at this time".  Subsequent to the Veteran's response, the undersigned called the hearing to a close, and no further testimony was taken.  See July 2014 transcript.

In November 2014, the Board dismissed the Veteran's claims, as he indicated he wished to withdraw his appeal.  Notably, a veteran may withdraw his or her appeal, either in writing or verbally on the record at a Board hearing, at any time before the Board promulgates a final decision.  See 38 C.F.R. § 20.204 (2015).

As previously discussed, the Veteran appealed the decision to the Court and JMR vacated the November 2014 decision and remanded the matters.  The JMR found that the Veteran's statements at the hearing did not constitute a valid withdrawal under 38 C.F.R. § 20.204 as the statements at the hearing did not indicate that the Veteran was withdrawing his appeal, but reflected only that the Veteran would be withdrawing it in the future by submitting a signed statement withdrawing such appeal.  It was noted that the claims file (to include paper and electronic) did not contain a signed statement withdrawing the appeal.

As noted, the Veteran appeared for his requested Board hearing, however, no testimony was taken based on the Veteran's statements of his desire to withdraw the hearing and the issues on appeal.  As discussed, the JMR vacated the decision; because the parties agreed that the Veteran's statements only reflected that he would be withdrawing in the future with a signed statement.  As noted in the JMR, there is no signed statement indicating the Veteran's request for a withdrawal of his issues.  The Veteran requested a hearing on these issues.  See June 2012 substantive appeal. The failure to afford the Veteran a hearing on the issues on appeal would amount to a denial of due process.  38 C.F.R. § 20.904(a) (3).  Thus, the Board finds that remand is required in order to afford the Veteran an opportunity to present testimony on his issues that are on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the earliest available opportunity.  Notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

